FILED
                            NOT FOR PUBLICATION                             MAR 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WILLIAM F. HOLDNER, an individual,               No. 12-36090
DBA Holdner Farms,
                                                 D.C. No. 3:12-cv-01159-PK
               Plaintiff - Appellant,

  v.                                             MEMORANDUM*

JOHN KROGER, Attorney General of
Oregon, in his individual and his official
capacity; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael H. Simon, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       William F. Holdner, dba Holdner Farms, appeals pro se from the district

court’s judgment dismissing his declaratory judgment action arising from the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Oregon Department of Agriculture’s regulation of Holdner’s cattle ranch and

Holdner’s subsequent criminal prosecution for violation of state water pollution

statutes. We review de novo. Gilbertson v. Albright, 381 F.3d 965, 982 n.19 (9th

Cir. 2004). We affirm.

      The district court properly dismissed Holdner’s action as barred by the

Younger abstention doctrine because federal courts are required to abstain from

interfering with pending state court proceedings. See Gilbertson, 381 F.3d at 975

(listing the requirements for Younger abstention and explaining that the doctrine

applies to actions for declaratory relief); see also Wiener v. County of San Diego,

23 F.3d 263, 266 (9th Cir. 1994) (“To decide whether there was a pending state

judicial proceeding within Younger, we focus on the status of the state court

proceeding at the time of the district court’s decision rather than on its current

status on appeal.”).

      We do not consider Holdner’s arguments regarding the federal land patent

and exceptions to Younger abstention, because he raises them for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Holdner’s motion to remand, filed on August 19, 2014, is denied.

      AFFIRMED.




                                           2                                     12-36090